 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES BANKRUPTCY COURT
 9                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
10
      IN RE:                                            )       Chapter 7
11                                                      )       Case No. 20-11870
      BARNARD, NICHOLAS CLIFTON                         )
12                                                      )       ORDER APPROVING FINAL REPORT
                                                        )       AND APPLICATIONS FOR
13                                                      )       ADMINISTRATIVE EXPENSES
                                         Debtor.        )
14                                                      )

15                    THIS MATTER having come on for hearing upon Notice of Final Report and
16
      Application for Compensation, and no objection having been made, it is hereby ORDERED that:
17
                      1. The Final Report and distributions proposed therein are approved;
18
                      2. Reasonable compensation for actual and necessary services rendered and
19

20    reimbursement for actual and necessary expenses incurred are hereby awarded and allowed as

21    follows:

22    Ronald G. Brown - Chapter 7 Trustee, Trustee
      Compensation
23                 Fees                                                     $1,800.00
                   Expenses                                                   $156.90               $1,956.90
24
                      IT IS FURTHER ORDERED that the Trustee is authorized to make the following
25
26    disbursements:


      ORDER APPROVING FINAL REPORT - 1                                                       RONALD G. BROWN
                                                                                     999 Third Avenue, Suite 2525
                                                                                               Seattle, WA 98104
                                                                                                  (206) 342-7850



     Case 20-11870-TWD         Doc 76-1        Filed 06/24/21   Ent. 06/24/21 06:54:52   Pg. 1 of 3
 1                                       Chapter 7 Costs of Administration
                                                 To be paid in full
 2
                      Ronald G. Brown - Chapter 7 Trustee
 3                        Fees                    $1,800.00
                          Expenses                  $156.90                   $1,956.90              $1,956.90
 4

 5                                                Priority Claims
                                                 To be paid in full
 6    Claim No.       Claimant                                                 Allowed                Dividend
         6A           Internal Revenue Service                                $2,301.12              $2,301.12
 7

 8                                               Unsecured Claims
                                         To be paid a dividend of 6.53512%
 9
      Claim No.       Claimant                                                 Allowed                Dividend
10       1            Quantum3 Group LLC                                     $24,605.95              $1,608.03
11       2            Department Stores National Bank                          $201.48                   $13.16
12       3            American Express National Bank                          $2,675.84                $174.87
13       4            American Express National Bank                          $1,308.53                  $85.51
14       5            TD Bank, USA                                             $818.47                   $53.49
15       7            Ashley Funding Services, LLC                             $114.62                     $7.49
16      13            Credit First, NA                                        $1,288.23                  $84.19
17      14            BECU                                                    $1,505.63                  $98.39
18      15            BECU                                                    $2,147.82                $140.36
19      16            Portfolio Recovery Associates, LLC                      $2,634.03                $172.14
20      17            Evergreen Professional Recoveries,                      $1,171.00                  $76.53
                      Inc.
21
        18            Randi Dolan                                              $998.41                   $65.25
22
        19            Kay Hessmer                                            $14,711.73                $961.43
23
        20            Benjamin Schwartz                                      $17,713.78              $1,157.62
24
        21            U.S. Department of Education                           $22,261.47              $1,454.81
25
        22            Michelle Eckman                                         $1,020.00                  $66.66
26


      ORDER APPROVING FINAL REPORT - 2                                                      RONALD G. BROWN
                                                                                      999 Third Avenue, Suite 2525
                                                                                               Seattle, WA 98104
                                                                                                   (206) 342-7850



     Case 20-11870-TWD         Doc 76-1      Filed 06/24/21    Ent. 06/24/21 06:54:52     Pg. 2 of 3
 1            IT IS FURTHER ORDERED that there are insufficient funds in the bankruptcy estate to pay
 2    tax penalty claims.
 3

 4                                       // // END OF ORDER     // //

 5    Presented by:
 6    /s/ Ronald G. Brown
 7    Ronald G. Brown, WSBA #8816
      Chapter 7 Trustee
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26


      ORDER APPROVING FINAL REPORT - 3                                                  RONALD G. BROWN
                                                                                  999 Third Avenue, Suite 2525
                                                                                           Seattle, WA 98104
                                                                                               (206) 342-7850



     Case 20-11870-TWD         Doc 76-1     Filed 06/24/21   Ent. 06/24/21 06:54:52   Pg. 3 of 3
